IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10296
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

VICTOR MANUEL MARTINEZ-MARTINEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:98-CR-399-ALL-G
                      --------------------

                         December 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

    The Federal Public Defender appointed to represent Victor

Manuel Martinez-Martinez has moved to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Martinez-Martinez has received a copy of counsel’s motion and

brief but has not filed a response.   Our independent review of

the brief and the record discloses no nonfrivolous issue.

Accordingly, counsel’s motion to withdraw is GRANTED.    Counsel is




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-10296
                                 -2-

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.